


Exhibit 10.6


FOURTH AMENDMENT TO OFFICE/RETAIL LEASE
This FOURTH AMENDMENT TO OFFICE/RETAIL LEASE (this "Fourth Amendment") is dated
for reference purposes as of August 10, 2010, by and between HINES VAF UB PLAZA,
L.P., a Delaware limited partnership ("Landlord"), and UNION BANK, N.A., a
national association, formerly known as Union Bank of California, N.A.
("Tenant").
R E C I T A L S :
A.    Landlord and Tenant entered into that certain Office/Retail Lease dated as
of October 8, 2008 (the "Original Lease"), pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord that certain space as more particularly
described in the Lease (the "Original Premises") in that certain building
located at 445 South Figueroa Street, Los Angeles, California 90071 (the
"Building").
B.    Landlord and Tenant entered into that certain First Amendment to
Office/Retail Lease dated as of November 17, 2008 (the "First Amendment"),
pursuant to which the parties (i) expanded the Original Premises to include the
28th Floor Expansion Space, and (ii) otherwise modified the terms of the
Original Lease, all as more particularly described in the First Amendment.
C.    Landlord and Tenant entered into that certain Second Amendment to
Office/Retail Lease dated as of July 10, 2009 (the "Second Amendment"), pursuant
to which the parties (i) expanded the Original Premises and the 28th Floor
Expansion Space to include the Second Amendment Expansion Space, and (ii)
otherwise modified the terms of the Original Lease and the First Amendment, all
as more particularly described in the Second Amendment.
D.    Landlord and Tenant entered into that certain Third Amendment to
Office/Retail Lease dated as of April 14, 2010 (the "Third Amendment"), pursuant
to which the parties modified certain of the terms of the Original Lease, the
First Amendment and the Second Amendment, all as more particularly described in
the Third Amendment.
E.    The Original Lease, First Amendment, Second Amendment and Third Amendment
are collectively referred to herein as the "Lease". The Original Premises, 28th
Floor Expansion Space and Second Amendment Expansion Space are sometimes
collectively referred to herein as the "Existing Premises".
F.    The parties now desire to amend the Lease to: (i) expand the Existing
Premises to include that certain space containing approximately 16,801 rentable
square feet and comprising the entire rentable area of the thirty-fifth (35th)
floor of the Building, as depicted on Exhibit A attached hereto (the "35th Floor
Expansion Space"); and (ii) otherwise modify the Lease, all upon the terms and
conditions hereinafter provided.

866683.06/LA
I84321-00047/8-11-10/nng/dbs
-1-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Capitalized Terms. Except as otherwise expressly provided herein to the
contrary, all capitalized terms used in this Fourth Amendment shall have the
same meaning given such terms in the Lease.
2.    Expansion. The "Premises" leased by Tenant under the Lease shall be
expanded and redefined to include the 35th Floor Expansion Space for the three
(3) year period commencing upon the 35th Floor Commencement Date (as defined
below) and expiring upon the 35th Floor Expiration Date (as defined below). The
35th Floor Expansion Space shall be leased on the same terms and conditions set
forth in the Lease, subject to the modifications set forth in this Fourth
Amendment. Landlord and Tenant hereby agree and have verified that the rentable
square feet of the 35th Floor Expansion Space (as set forth in Recital F above)
has been calculated in accordance with 1996 BOMA, and is not subject to
adjustment or re-measurement by Landlord or Tenant. Notwithstanding the
expansion and redefinition of the Premises to include the 35th Floor Expansion
Space as provided herein above or the Second Amendment Expansion Space pursuant
to the Second Amendment:
(i)    the provisions of Sections 4.3.4 and 14.7 of the Original Lease shall not
be applicable to the 35th Floor Expansion Space or the Second Amendment
Expansion Space;
(ii)    Tenant shall not have any right to terminate the Lease (as amended
hereby) with respect to the entire Premises pursuant to Sections 11.2, 13.1 or
19.7.2 of the Original Lease (and Landlord shall not have such termination right
with respect to the entire Premises pursuant to Sections 11.2 or 13.1 of the
Original Lease) in the event of any casualty damage, condemnation or Abatement
Event, respectively, that pertains only to the 35th Floor Expansion Space and/or
the Second Amendment Expansion Space, but each party shall retain their
respective termination rights to terminate the Lease (as amended hereby) as to
either the 35th Floor Expansion Space and/or the Second Amendment Expansion
Space, only, if and to the extent such casualty damage, condemnation or
Abatement Event affects such applicable space and otherwise satisfies the
requirements for termination as set forth in Sections 11.2, 13.1 and/or 19.7.2,
respectively, of the Original Lease;
(iii)    the Permitted Use for the 35th Floor Expansion Space and the Second
Amendment to Expansion Space shall be limited to Office Space Permitted Use,
only; and
(iv)    Tenant shall not be entitled to exercise (A) Tenant's options to renew
the Lease Term pursuant to Section 2.2 of the Original Lease with respect to the
35th Floor Expansion Space or the Second Amendment Expansion Space, or (B)
Tenant's option to terminate the Lease pursuant to Section 2.4 of the Original
Lease with respect to the 35th Floor Expansion Space or the Second Amendment
Expansion Space, it being understood that such options to renew and terminate
shall not apply thereto; however, the 3Sth Floor Expansion Space and the Second
Amendment Expansion Space shall each be subject to Tenant's right of first offer

866683.06/LA
I84321-00047/8-11-10/nng/dbs
-2-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




set forth after the first three (3) sentences of Section 1.5 of the Original
Lease (i.e., Tenant shall have no right to deliver to Landlord a Request Notice
and Landlord shall have no obligation to deliver to Tenant a Response Notice
with respect to the 35th Floor Expansion Space or the Second Amendment Expansion
Space), and if Tenant leases the 35th Floor Expansion Space or the Second
Amendment Expansion Space as First Offer Space pursuant to such provisions of
Section 1.5 of the Original Lease, then such applicable First Offer Space shall
be subject to such options to renew and terminate to the extent provided in
Sections 1.5, 2.2 and/or 2.4 of the Original Lease (as applicable).
3.    35th Floor Lease Term. The lease term for the 35th Floor Expansion Space
(the "35th Floor Lease Term") shall: (i) commence upon the date (the "35th Floor
Commencement Date") which is the earlier of (A) the date Tenant commences
business operations in the 35th Floor Expansion Space, and (B) the date which is
one hundred twenty (120) days after Landlord delivers the 35th Floor Expansion
Space to Tenant in its "AS IS" condition, which l20-day period may be extended
as provided herein below; and (ii) expire upon the date (the "35th Floor
Expiration Date") which is three (3) years after the 35th Floor Commencement
Date. Such 120day period shall be extended day for day for each day beyond such
l20-day period that Tenant is actually delayed in substantially completing any
35th Floor Refurbishment Work (as defined below) in the 35th Floor Expansion
Space (minor punch-list items excepted) due to "Uncontrollable 35th Floor
Delays", which for purposes hereof shall mean any such actual delays caused by:
(1) Force Majeure events; and/or (2) Landlord, including, without limitation,
(w) failure by Landlord to provide Tenant sufficient access to the 35th Floor
Expansion Space to construct any such 35th Floor Refurbishment Work and/or move
into the 35th Floor Expansion Space (subject to Tenant's compliance with
Landlord's reasonable rules and regulations regarding construction and move-in),
(x) failure by Landlord to comply with any other provision of the Lease (as
amended hereby), (y) failure by Landlord to timely disburse the 35th Floor
Refurbishment Allowance (as defined below), and/or (z) Landlord's performance
of, or failure to perform, the 35th Floor Restroom Code Compliance Work (as
defined below), but only if and to the extent (I) Landlord performs, or is
required to perform, the 35th Floor Restroom Code Compliance Work prior to the
date which is one hundred twenty (120) days after Landlord delivers the 35th
Floor Expansion Space to Tenant in its "AS IS" condition, (II) the 35th Floor
Commencement Date has not otherwise occurred pursuant to clause (A) herein
above, (III) such performance of, or failure to perform, the 35th Floor Restroom
Code Compliance Work by Landlord actually delays Tenant's occupancy of the 35th
Floor Expansion Space and substantial completion of the 35th Floor Refurbishment
Work (minor punch-list items excepted), and (IV) such delays described in this
clause (z) were not caused or contributed by Tenant or any of Tenant's agents,
employees, contractors, licensees or invitees (it being agreed by the parties
that the fact that the 35th Floor Refurbishment Work "triggers" or requires the
35th Floor Restroom Code Compliance Work shall (a) not in and of itself, be
deemed to have caused or contributed to such delays and (b) not relieve Landlord
from its obligation to timely perform the 35th Floor Restroom Code Compliance
Work pursuant to Section 7.2.1 below). However, no such Uncontrollable 35th
Floor Delay shall be deemed to have occurred unless and until Tenant has given
Landlord written notice that an event giving rise to such Uncontrollable 35th
Floor Delay is about to occur or has occurred and Landlord has failed to remedy
the situation giving rise to such potential Uncontrollable 35th Floor Delay
within one (1) business day after Landlord's receipt of such notice (in which
case the number of days of actual delay in substantial completion of such 35th
Floor Refurbishment Work after such notice shall be an Uncontrollable 35th Floor
Delay).

866683.06/LA
I84321-00047/8-11-10/nng/dbs
-3-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




Within a reasonable period of time after the 35th Floor Commencement Date
occurs, Landlord shall deliver to Tenant an amendment to the Lease, as hereby
amended, setting forth, among other things, the actual 35th Floor Commencement
Date and the 35th Floor Expiration Date. If the information in such amendment is
accurate, then Tenant shall execute and return such amendment to Landlord within
fifteen (15) days after Tenant's receipt thereof.
4.    Base Rent. The Base Rent payable for the 35th Floor Expansion Space during
the 35th Floor Lease Term shall be calculated separate and apart from the Base
Rent payable for the Existing Premises, and shall be as set forth in the
following schedule:
Year of 35th Floor
Lease Term
 
Annual
Base Rent
 
Monthly Base Rent
 
Annual Base Rental
Rate Per Rentable
Square Foot of the 35th
Floor Expansion Space
1
 
$596,435.50
 
$49,702.96
 
$35.50
2
 
$619,284.86
 
$51,607.07
 
$36.86
3
 
$643,142.28
 
$53,595.19
 
$38.28

5.    Tenant's Share. During the 35th Floor Lease Term, Tenant's Share of
increases in Direct Expenses for the 35th Floor Expansion Space and Tenant's
obligation to pay Tenant's Share of increases in Direct Expenses for the 35th
Floor Expansion Space shall be calculated separate and apart from the Existing
Premises, and shall be equal to 2.766% (calculated by dividing 16,801 rentable
square feet within the 35th Floor Expansion Space by 607,517 rentable square
feet in the Building [excluding the existing retail portion of the Real Property
located outside the retail/office tower portion of the Building]).
6.    Annual Direct Expense Allowance. The Annual Direct Expense Allowance for
the 35th Floor Expansion Space shall be the amount of Direct Expenses for the
calendar year 2010 calculated in accordance with Section 4.2 of the Original
Lease.
7.    Condition of 35th Floor Expansion Space; 35th Floor Restroom Code
Compliance Work; Refurbishment Allowance.
7.1    Condition of 35th Floor Expansion Space. Except as otherwise expressly
set forth in Sections 7.2 and 7.3 below, Landlord shall deliver the 35th Floor
Expansion Space to Tenant in its "AS IS" condition following the date the
existing tenants' leases of the 35th Floor Expansion Space (or portions thereof)
terminate and such tenants have vacated and surrendered exclusive possession of
the 35th Floor Expansion Space to Landlord, without any obligation on Landlord's
part to construct or pay for, or provide any improvement allowance for, any
improvements or alterations in, to or for the 35th Floor Expansion Space, it
being expressly acknowledged and agreed to by the parties that (i) Landlord is
not required to perform any asbestos abatement or remediation work for the 35th
Floor Expansion Space, (ii) the Tenant Work Letter attached to the Original
Lease shall not apply to the 35th Floor Expansion Space, and (iii) Tenant shall
be solely responsible for constructing all tenant improvements and alterations
in, to and for the 35th Floor Expansion Space pursuant to and in accordance with
the terms and provisions of Articles 8 and 9 of the Original Lease, including,
without limitation, any Code required modifications to the restrooms on the
thirty-fifth (35th) floor of the Building and

866683.06/LA
I84321-00047/8-11-10/nng/dbs
-4-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




other portions of the 35th Floor Expansion Space (collectively, the "35th Floor
Code Required Modifications").
7.2    35th Floor Restroom Code Compliance Work. Notwithstanding Sections 3 and
7.1 above to the contrary, if, as a condition to the issuance by the City of Los
Angeles of (i) any applicable building permits for the 35th Floor Refurbishment
Work to be actually performed by Tenant during the 35th Floor Refurbishment
Period (as defined below), or (ii) any temporary certificate of occupancy or its
equivalent permitting Tenant's commencement of business operations in the 35th
Floor Expansion Space for normal office use (and pertaining to the 35th Floor
Refurbishment Work performed by Tenant during the 35th Floor Refurbishment
Period), the City of Los Angeles specifically requires in a written notice or
other written document or communication (the "Supporting Documentation")
received by Tenant on or prior to the Outside Date (as defined below) that any
modifications be made to the restrooms on the thirty-fifth (35th) floor of the
Building in order for such restrooms to comply with applicable Code (including
the Americans with Disabilities Act) pertaining to such restrooms in effect as
of August 1, 2010 (collectively, the "35th Floor Restroom Code Compliance
Work"), then the following provisions shall apply:
7.2.1    Landlord shall be responsible for performing the 35th Floor Restroom
Code Compliance Work but only if and to the extent that prior to the Outside
Date (i) Tenant has received and delivered to Landlord the Supporting
Documentation specifying the need for and scope of such 35th Floor Restroom Code
Compliance Work, and (ii) Tenant certifies in writing to Landlord that Tenant
will perform the applicable 35th Floor Refurbishment Work that triggered such
35th Floor Restroom Code Compliance Work.
7.2.2    Landlord shall use commercially reasonable efforts to cause the 35th
Floor Restroom Code Compliance Work to be performed as soon as reasonably
possible after Landlord's receipt of the Supporting Documentation (but without
any obligation to pay overtime or other premiums).
7.2.3    Landlord and Tenant shall reasonably cooperate with each other such
that Landlord may perform the 35th Floor Restroom Code Compliance Work and
Tenant may perform the 35th Floor Refurbishment Work without unreasonable
interference from the other party.
7.2.4    To the extent that Landlord performs the 35th Floor Restroom Code
Compliance Work after Tenant has commenced business operations in the 35th Floor
Expansion Space, Tenant agrees that: (i) there shall be no effect on or delay of
the 35th Floor Commencement Date; (ii) Landlord may cause the 35th Floor
Restroom Code Compliance Work to be performed during normal business hours as
reasonably necessary to complete the same in a timely manner, but Landlord shall
cause such work to be performed in a manner that will minimize any unreasonable
interference with Tenant's business operations during normal business hours (but
without any obligation to pay overtime or other premiums); and (iii) Tenant
shall accept all reasonable inconveniences associated with the performance of
the 35th Floor Restroom Code Compliance Work and agrees that the performance of
such work shall not constitute a constructive eviction of Tenant, nor entitle
Tenant to any Rent abatement.

866683.06/LA
I84321-00047/8-11-10/nng/dbs
-5-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




7.2.5    Landlord shall pay for all costs incurred by Landlord in performing the
35th Floor Restroom Code Compliance Work pursuant to the provisions of this
Section 7.2 (collectively, the "35th Floor Restroom Code Compliance Costs") and
shall deduct from the 35th Floor Refurbishment Allowance that is otherwise to be
made available to Tenant pursuant to Section 7.3 below all such 35th Floor
Restroom Code Compliance Costs so incurred by Landlord up to, but not exceeding,
$42,002.50 (i.e., $2.50 per rentable square foot of the 35th Floor Expansion
Space) (the "Maximum Restroom Deductible Amount"), Notwithstanding Section 7.3
below to the contrary, Landlord shall retain (and not disburse or make available
to Tenant from the 35th Floor Refurbishment Allowance) the Maximum Restroom
Deductible Amount until either: (i) the Outside Date, if as of the Outside Date
no 35th Floor Restroom Code Compliance Work is required to be performed by
Landlord (in which event, the entire Maximum Restroom Deductible Amount shall be
made available to Tenant as a credit against the monthly installment(s) of Base
Rent next due and payable by Tenant for the 35th Floor Expansion Space after the
Outside Date); or (ii) the later of (A) the Outside Date or (B) the date
Landlord completes the 35th Floor Restroom Code Compliance Work, if as of the
Outside Date the 35th Floor Restroom Code Compliance Work is required to be
performed by Landlord (in which event, if the 35th Floor Restroom Code
Compliance Costs for such 35th Floor Restroom Code Compliance Work performed by
Landlord are less than the Maximum Restroom Deductible Amount, then such
difference shall be made available to Tenant as a credit against the monthly
installment(s) of Base Rent next due and payable by Tenant for the 35th Floor
Expansion Space immediately following such later date).
7.3    35th Floor Refurbishment Allowance. Notwithstanding Section 7.1 above to
the contrary, Tenant shall be entitled to receive from Landlord a refurbishment
allowance (the "35th Floor Refurbishment Allowance") in the amount of up to, but
not exceeding, $126,007.50 (i.e., $7.50 per rentable square foot of the 35th
Floor Expansion Space) (subject, however, to Landlord's retention and deduction
therefrom of the Maximum Restroom Deductible Amount pursuant to Section 7.2.5
above) to help reimburse Tenant for the out-of-pocket costs actually incurred
and paid for by Tenant (collectively, the "35th Floor Refurbishment Costs") for
the design, construction, acquisition and installation of any permanently
affixed tenant improvements, additions and alterations which are made and/or
installed by or for Tenant in or to the 35th Floor Expansion Space, including
without limitation, any 35th Floor Code Required Modifications, but specifically
excluding any 35th Floor Restroom Code Compliance Work if and to the extent
required to be performed by Landlord pursuant to Section 7.2 above
(collectively, the "35th Floor Refurbishment Work") during the 35th Floor
Refurbishment Period. The 35th Floor Refurbishment Work shall be considered
"Alterations" as defined in Article 8 of the Original Lease, and shall be
undertaken and performed by Tenant in accordance with and subject to the
provisions of Articles 8 and 9 of the Original Lease (specifically including,
without limitation, the provisions of Article 8 regarding the timing and
standards for submission and approval of plans and specifications therefor). As
used herein, the "35th Floor Refurbishment Period" shall mean the period
commencing upon the date Landlord delivers the 35th Floor Expansion Space to
Tenant and continuing until the last day of the eighteenth (18th) month of the
35th Floor Lease Term (the "Outside Date"); provided, however, Tenant's
out-of-pocket costs paid to Tenant's architect for work pertaining to the 35th
Floor Refurbishment Work but performed prior to the date Landlord delivers the
35th Floor Expansion Space to Tenant shall be deemed to have been incurred by
Tenant during the 35th Floor Refurbishment Period so long as such costs have
been incurred by Tenant during the 2010 calendar year. In no event shall

866683.06/LA
I84321-00047/8-11-10/nng/dbs
-6-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




Landlord be obligated to make disbursements pursuant to this Section 7.3 in a
total amount which exceeds the 35th Floor Refurbishment Allowance. Landlord
shall disburse the applicable portion of the 35th Floor Refurbishment Allowance
to be used to reimburse Tenant for the 35th Floor Refurbishment Costs of the
35th Floor Refurbishment Work within thirty (30) days after Landlord has
received: (i) a request for payment by Tenant certifying that all of the 35th
Floor Refurbishment Work has been completed; (ii) factually correct invoices for
labor and materials rendered in connection with and evidencing the 35th Floor
Refurbishment Work and the 35th Floor Refurbishment Costs and Tenant's payment
thereof; (iii) executed mechanic's lien releases from all contractors,
subcontractors and other persons or entities performing the 35th Floor
Refurbishment Work, reasonably satisfactory to Landlord; and (iv) all other
information reasonably requested by Landlord. Landlord shall have no obligation
to disburse any portion of the 35th Floor Refurbishment Allowance with respect
to any 35th Floor Refurbishment Work that is performed prior to the commencement
of the 35th Floor Refurbishment Period (except as otherwise expressly provided
herein above) or after the Outside Date, or with respect to any request for
disbursement delivered to Landlord prior to the commencement of the 35th Floor
Refurbishment Period or after the Outside Date. Tenant shall not be entitled to
receive any portion of the 35th Floor Refurbishment Allowance not used to pay
for the 35th Floor Refurbishment Costs of the 35th Floor Refurbishment Work
performed during the 35th Floor Refurbishment Period, and any such unused
portion of the .35th Floor Refurbishment Allowance shall revert to Landlord and
Tenant shall have no further rights with respect thereto; provided, however, (A)
any unused portion of the 35th Floor Refurbishment Allowance that is other than
the Maximum Restroom Deductible Amount and is remaining as of the Outside Date
shall be applied as a credit against the installment(s) of Base Rent next due
and payable by Tenant for the 35th Floor Expansion Space immediately following
the Outside Date, and (B) any remaining unused balance of the Maximum Restroom
Deductible Amount shall be applied as a credit against Base Rent if, as and to
the extent provided in Section 7.2.5 above.
8.    Additional Building Parking Area Passes. During the 35th Floor Lease Term,
as a result of the addition of the 35th Floor Expansion Space to the Existing
Premises, in addition to its obligation to rent and pay for the number of
Building Parking Area Passes as set forth in the Lease with respect to the
Existing Premises, Tenant shall rent and pay for an additional twenty-four (24)
Building Parking Area Passes (i.e., 1.45 Building Parking Area Passes per 1,000
rentable square feet of the 35th Floor Expansion Space), subject to the terms
and conditions set forth in the Lease, as hereby amended (including, without
limitation, the reduction provisions of Sections 28.1.3 of the Original Lease
and the provisions of Section 28.3 of the Original Lease regarding parking
charges); provided, however, the eighty-five percent (85%) rate for executive
reserved spaces set forth in Section 28.3.1 of the Original Lease shall not be
applicable with respect to those additional Building Area Parking Passes for the
35th Floor Expansion Space that are executive reserved spaces as provided herein
below. Such additional twenty-four (24) Building Parking Area Passes shall
consist of three (3) executive reserved spaces (i.e., 13.25% of such additional
Building Parking Area Passes), six (6) non-executive reserved spaces (i.e.,
24.50% of such additional Building Parking Area Passes), and fifteen (15)
unreserved passes (i.e., 62.25% of such additional Building Parking Area
Passes).
9.    Brokers. Landlord and Tenant each hereby represents and warrants to the
other that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Fourth Amendment other than Cushman &
Wakefield of California, Inc., representing

866683.06/LA
I84321-00047/8-11-10/nng/dbs
-7-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




Tenant, and Hines Interests Limited Partnership, representing Landlord
(collectively, the "Brokers"), and that it knows of no other real estate broker
or agent who is entitled to a commission in connection with this Fourth
Amendment. Landlord shall be solely responsible for the payment of the brokerage
commissions to the Brokers with respect to this Fourth Amendment pursuant to
separate agreements between and/or among Landlord and the Brokers. Landlord and
Tenant shall indemnify, defend and hold the other harmless from any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorney's fees) with
respect to any leasing commission, compensation or fees claimed by any broker or
agent (other than the Brokers) in connection with this Fourth Amendment or its
negotiation by reason of any act of the indemnifying party.
10.    No Further Modification. Except as set forth in this Fourth Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

866683.06/LA
I84321-00047/8-11-10/nng/dbs
-8-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the day and
year first above written.
LANDLORD:
HINES VAF UB PLAZA, L.P.,
a Delaware limited partnership
By:
Hines VAF UB Plaza GP LLC,

its general partner
By:
Hines VAF UB Plaza Mezz, L.P.,

its sole member
By:
Hines VAF UB Plaza GP2 LLC,

its general partner
By:
Hines U.S. Office Value Added Fund, L.P.,

its sole member
By:
Hines U.S. Office Value Added Fund, LLC,

its general partner
By:
Hines Interests Limited Partnership,

its managing member
By:
Hines Holdings, Inc.

its general partner
By:
/s/ James C. Buie, Jr.

Name:
James C. Buie, Jr.

Title:
Executive Vice President

TENANT:
UNION BANK, N.A.,
a national association
By:
/s/ Kenneth W. Holdway

Name:     Kenneth W. Holdway
Title:     Senior Vice President
Corporate Real Estate



866683.06/LA
I84321-00047/8-11-10/nng/dbs
-9-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




EXHIBIT A
 
DEPICTION OF 35TH FLOOR EXPANSION SPACE
 

[kbsriiq32014ex106pic1.jpg]

809866.04/LA
H4321-047/11-17-08/dbs/dbs


-1-
UNION BANK PLAZA
[Union Bank of California]